Citation Nr: 0835370	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-16 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disability, to include as due to a undiagnosed illness.

3.  Entitlement to service connection for a neurological 
disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for cognitive 
impairment, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
November 1989 and from January 1991 to October 1991.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part, denied 
entitlement to service connection for the above conditions.  

In September 2008, the veteran provided testimony at a 
hearing before the undersigned at Board's Washington, D.C. 
Central Office.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

The veteran has a current respiratory disorder, diagnosed as 
obstructive lung disease, that was incurred as the result of 
exposure to smoke from oil well fires during service. 


CONCLUSION OF LAW

A respiratory disorder, namely obstructive lung disease, was 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

On VA examination in October 2007, the veteran was diagnosed 
as having obstructive lung disease following testing.  The 
existence of a current disability is established.  The 
veteran served in the Southwest Theater of Operations during 
the Persian Gulf War.  His reports of exposure to smoke from 
oil well fires are consistent with the circumstances of his 
service.  Hence the element of an in-service injury is also 
established.

At the VA examination in October 2007, the examiner commented 
that it was uncertain whether the veteran's diagnosed 
respiratory condition was due to his exposure to oil fires or 
whether his nicotine use was responsible.  There is no other 
competent medical opinion of record.  The examiner's opinion 
places the evidence in relative equipoise on the question of 
whether the current respiratory disability is related to the 
in-service smoke exposure. 

When the evidence is in equipoise, reasonable doubt is 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
2002).  Resolving reasonable doubt in the veteran's favor, 
all of the elements for service connection have been 
established.  Accordingly, service connection is granted.


ORDER

Service connection for a respiratory disorder, namely 
obstructive lung disease, is granted.


REMAND

At his September 2008 hearing, the veteran clarified that he 
was claiming that cognitive impairment and neurologic 
disability were manifestations of post-traumatic stress 
disorder (PTSD).  He made a similar argument on a VA 
examination in October 2007.  The examiner referred him for a 
VA psychiatric examination.  The psychiatric examiner 
diagnosed PTSD.  

There has been prior final denial of this claim, hence new 
and material evidence would be needed to reopen the claim.  
38 U.S.C.A. § 5108 (West 2002).  In any event, the claims for 
entitlement to service connection for a neurological 
disability and cognitive impairment are inextricably 
intertwined with the PTSD claim.  The PTSD claim has not yet 
been adjudicated.  Consideration of the claims for service 
connection for cognitive impairment and neurologic disability 
must be deferred pending adjudication of the PTSD claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

With respect to the veteran's claim for entitlement to 
service connection for joint pain, a medical opinion is 
needed to determine the etiology of the veteran's claimed 
disabilities.

In its September 2007 decision, the Board directed that the 
veteran should be provided a VA examination to determine the 
nature of his claimed joint pain and respiratory condition.  
The October 2007 VA examination yielded a diagnosis of right 
shoulder strain.  The record does not contain an opinion 
regarding the etiology of this condition.

When the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993); see also 
Stegall v. West, 11 Vet. App. 268 (1998) (a claimant has a 
right to compliance with the remand orders of the Board).  As 
the October 2007 VA examination report is not sufficient 
regarding the etiology of the veteran's disabilities, the 
claims folder must be returned to the physician who performed 
the October 2007 VA examination.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Return the claims folders to the 
physician who conducted the October 2007 
VA examination.  The examiner should 
review the claims folders and provide an 
opinion regarding the etiology of the 
veteran's right shoulder strain.  

The examiner should provide an opinion as 
to whether it is as likely as not (50 
percent or better probability) that the 
veteran's right shoulder strain is 
related to service, including the in-
service right shoulder muscle strain.

If the previous examiner is not 
available, the claims folders and a copy 
of this remand should be provided to a 
physician with the necessary expertise to 
render a medical opinion in this case. 

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


